Name: 2008/261/EC: Council Decision of 28 February 2008 on the signature, on behalf of the European Community, and on the provisional application of certain provisions of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis
 Type: Decision
 Subject Matter: international law;  international affairs;  Europe;  European construction
 Date Published: 2008-03-26

 26.3.2008 EN Official Journal of the European Union L 83/3 COUNCIL DECISION of 28 February 2008 on the signature, on behalf of the European Community, and on the provisional application of certain provisions of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (2008/261/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 62, 63, points 3(a) and (b), Articles 66 and 95 in conjunction with the second sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 27 February 2006, the Council authorised negotiations with the Principality of Liechtenstein and the Swiss Confederation concerning a Protocol on the accession of Liechtenstein to the Agreement of 26 October 2004 between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (hereinafter referred to as the Protocol and the Agreement, respectively). Those negotiations have been finalised, and the Protocol was initialled in Brussels on 21 June 2006. (2) Subject to its conclusion at a later date, it is desirable to sign the Protocol. (3) The Protocol envisages the temporary application of certain of its provisions. Those provisions should be applied on a temporary basis pending the Protocol's entry into force. (4) Insofar as the development of the Schengen acquis which falls under the Treaty establishing the European Community is concerned, it is appropriate upon signature of the Protocol to make Decision 1999/437/EC (1) apply, mutatis mutandis, to relations with the Principality of Liechtenstein. (5) This Decision does not prejudice the position of the United Kingdom, under the Protocol integrating the Schengen acquis into the framework of the European Union annexed to the Treaty on European Union and to the Treaty establishing the European Community and Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (2). (6) This Decision does not prejudice the position of Ireland under the Protocol integrating the Schengen acquis into the framework of the European Union annexed to the Treaty on European Union and to the Treaty establishing the European Community and Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (3). (7) This Decision does not prejudice the position of Denmark, under the Protocol on the position of Denmark annexed to the Treaty on European Union and the Treaty establishing the European Community, HAS DECIDED AS FOLLOWS: Article 1 Subject to its conclusion at a later date, the President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the European Community, the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis and related documents. The texts of the Protocol and the related documents are attached to this Decision (4). Article 2 This Decision applies to the fields covered by the provisions listed in Article 2(1) and (2) of the Protocol and to their development to the extent that such provisions have a legal base within the Treaty establishing the European Community, or to the extent that it has been determined under Council Decision 1999/436/EC (5), that they have such a base. Article 3 The provisions of Articles 1 to 4 of Decision 1999/437/EC shall apply, mutatis mutandis, to the association of Liechtenstein with the implementation, application and development of the Schengen acquis, which falls under the Treaty establishing the European Community. Article 4 In accordance with Article 9(2) of the Protocol, Articles 1, 4 and 5(2)(a) first sentence of the Protocol and the rights and obligations set out in Article 3, points (1) to (4), Articles 4, 5, and 6 of the Agreement shall be applied on a provisional basis as of the time of signature of the Protocol, pending its entry into force. Done at Brussels, 28 February 2008. For the Council The President D. MATE (1) Council Decision of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis (OJ L 176, 10.7.1999, p. 31). (2) OJ L 131, 1.6.2000, p. 43. (3) OJ L 64, 7.3.2002, p. 20. (4) Council document 16462/06; accessible on http://register.consilium.europa.eu (5) OJ L 176, 10.7.1999, p. 17.